Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this case- “control device” in claim(s) 1, 2, 3, 4, 5, and 6 invokes 112(f). 
In this case, the “control device” will be interpreted as a a microcomputer having a CPU processing unit provided in the specification in paragraph 0029. In this case a “control device” will be interpreted as a microcomputer provided in the specification in paragraph 0029. The claimed element, “control device”,  has the Nonce term “device” with functional language “generating an ….image” without any accompanying structure as to what the control device is.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-6 is/are rejected since it is unclear what “control device” refers to. Does the acquisition unit refer to the computer? Control device as claimed; however, is interpreted as 112(f) based on the specification in that the control device is a microcomputer; therefore, the claim(s) 1-6 are indefinite and unclear. For Office Action purposes the term “control device” will be interpreted to be a microcomputer. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 

See: 

“an annual compression band wrapped around a portion of the living body” (claim 1) 

This claimed element is positively requiring the living body as part of the claim which is not allowed to be claimed.  See MPEP 2105 (under broadest reasonable interpretation a living body can be a human).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Harada JP 6013377-B2, (hereinafter Harada), English and Japanese translation provided by Espacenet.com, refer to English translation provided. 
(0024 and 0028 outlined below) corresponding to a change in compression pressure to the living body, comprising: (0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76.) a living body compressing device including an annular compression band wrapped (Figure 1-cuff 76) around a portion of the living body (Figure1 - subject 12); for tightening the portion of the living body (0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76.) an ultrasonic transmission plate material (0028; an acoustic lens) allowing transmission of ultrasonic waves (0028; an acoustic lens (not shown) for converging the ultrasonic beam in the direction orthogonal to the arrangement direction of the ultrasonic transducers a 1 to a n on the radiation surface of the first short axis ultrasonic array probe A), wherein ultrasonic probe A refers to Figure 3. (0024; FIG. 3….ultrasonic array probe A)(Figure 1-Cuff-76), and brought into close contact with the portion of the living body (FIG 1-subject 12 and Cuff 76), Harada fails to disclose the ultrasound transmission plate disposed on the portion of the compression band. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Harada ultrasound transmission plate to be disposed on the portion of the compression band, since this would constitute a mere constructional change of essential working parts. Thereby using the same method of Harada ultrasound transmission in an alternative embodiment. The motivation to do this would be to improve transmission of the ultrasound signal. 
(0027; cuff pressure control device) of the compression band to change a compression pressure of the(0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76.) 
Although Harada discloses compression of the cuff, Harada fails to change the pressure of the ultrasonic transmission plate material. It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Harada ultrasound transmission plate to be disposed on the portion of the compression band and further change the compression pressure of the ultrasonic transmission plate with Harada’s cuff 76, since this would constitute a mere constructional change of essential working parts. Thereby using the same method of Harada ultrasound transmission plate and cuff in an alternative embodiment. The motivation to do this would be to improve transmission of the ultrasound signal.
Harada further discloses, a container (0017; FIG. 2….A housing hole 16b) including an opening, closed by the ultrasonic transmission plate material and filled with a liquid; (0017; As shown in FIG. 2, a bellows-like elasticity in which the outer peripheral portion 34a is liquid-tightly fixed to the inner peripheral edge of the opening of the housing hole 16b and the inner peripheral portion 34b is fixed around the detection surface 18a of the ultrasonic sensor 18. A liquid substance storage device 32 including a sheet 34 and storing the liquid substance 30 on the elastic sheet 34 so that the liquid surface 30a of the liquid substance 30 is above the detection surface 18a is provided at the opening of the accommodation hole 16b.) Detection surface 18a of the ultrasonic sensor produces the same essential working parts as an acoustic lens. Both allow transmission of ultrasonic waves. The detection surface 18a is interpreted as a transmission plate, which is above the opening thus performing a closing mechanism for the container. an ultrasonic probe (0017; ultrasonic sensor 18) housed in the container (0017; housing hole 16b) and transmitting and receiving ultrasonic waves through the ultrasonic transmission plate material (0017; detection surface 18a) to and from the portion of the living body (0018; the detection surface 18 a of the ultrasonic sensor 18 can be lightly brought into contact with the skin 20 to the extent that the blood vessel 22 of the upper arm 28 is not deformed via the liquid substance 30); and a control device generating an ultrasonic cross-sectional image (0024; Returning to FIG. 3, the blood vessel ultrasound image measurement device 24 includes an electronic control device 54) based on an ultrasonic signal received by the ultrasonic probe. (0024; Returning to FIG. 3, the blood vessel ultrasound image measurement device 24 includes an electronic control device 54 constituted by a so-called microcomputer, a display 56 for displaying an image of the blood vessel 22, an ultrasound drive control circuit 58, and a drive motor. And a control circuit 60. The vascular endothelium function test apparatus 10 is generally controlled by the electronic control unit 54, and a drive signal is supplied from the ultrasonic drive control circuit 58 by the electronic control unit 54, and the ultrasonic probe of the ultrasonic sensor 18 is supplied. While ultrasonic waves are emitted from the 46 first short axis ultrasonic array probes A, the second short axis ultrasonic array probes B, and the long axis ultrasonic array probes C, The ultrasound reflection signal detected by the 1 short axis ultrasonic array probe A, the 2nd short axis ultrasonic array probe B, and the long axis ultrasonic array probe C is received by the ultrasonic wave reflected signal By processing the reflection signal, an ultrasound image under the skin 20 of the subject 12 is generated and displayed on the display 56.) Wherein the ultrasonic image is a cross-section image (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an ….generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.)
	Note; Figures 1, 2, and 3 are of the same embodiment, refer to paragraph (0013; .FIG. 2 is a cross-sectional view taken along line II-II of the vascular endothelial function test device of FIG. 1;It is a figure explaining the structure of the blood-vessel ultrasound image measurement apparatus with which the blood-vessel endothelial function test | inspection apparatus of FIG. 1 was equipped.It is a figure which shows the relationship between the ultrasound probe with which the blood-vessel ultrasound image measuring apparatus of FIG. 3 was equipped, and the blood vessel which is object.)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Foreign Patent Suzuki Hidenori JP 2007222291-A, (hereinafter Suzuki), English and Japanese translation provided by PE2E, refer to English translation provided. 
Regarding claim 2, Harada as modified discloses all the elements of claim 1, further Harada discloses, wherein the control device  (0027; cuff pressure control device) changes the compression pressure applied to the portion of the living body by the living body compressing device based on the ultrasonic cross-sectional image. 
(0027; The pressure device 26 compresses the upstream or downstream side (downstream side in FIG. 1) of the measurement site by the blood vessel ultrasonic image measurement device 24 in order to block the blood flow of the blood vessel 22 in the upper limb 14 of the subject 12. A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76.)
Further Harada discloses the ultrasonic imaging is cross-sectional image (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an. The longitudinal direction of the convergent cross section is a direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an and the radiation direction of the beam in plan view. The electronic control unit 54 (display control unit 70) synthesizes an image based on the reflected wave and generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.) Wherein the ultrasonic image is a cross-section image, refer to (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an ….generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.)
Harada fails to explicitly teach a change in the compression preasure based on the ultrasonic cross-sectional image. This is disclosed by Suzuki. (page 9 paragraph 1; Before the pressing device activation means 98 is activated, the ultrasonic probe 12 is in close contact with the skin 18 to such an extent that the blood vessel 20 under the skin 18 is not deformed. For example, the short axis generated by the cross-sectional image generation means 82 The blood vessel 20 under the skin in the image (FIG. 9A) appears as an image having a shape close to a perfect circle regardless of whether it is a vein (20b) or an artery (20a). On the other hand, during the activation of the pressing device activation means 98, the ultrasonic probe 12 is generated by the cross-sectional image generation means 82 because it is pressed against the skin 18 with a pressure that only deforms the veins of the blood vessels. In the short-axis image (FIG. 5C), the vein (20b) image of the blood vessel under the skin appears as an elliptical image as a result of being crushed, while the artery (20a) image. Since the artery is not crushed by the pressing, it appears as a substantially circular image.)
(page 10 paragraph 2; In SB5, the operation of the pressing device 68 operated in SB3 is terminated, and the pressing is released. That is, the ultrasonic probe 12 is returned to a state where the distal end portion 24 of the probe is lightly contacted from above the skin 18 of the upper arm 16 of the living body 14 as a detection target to the extent that the blood vessel 20 located immediately below the skin 18 is not deformed. It is. This is to prepare for the generation of a cross-sectional image again and to alleviate the pain of the subject.) Suzuki teaches applying the pressure then taking a cross sectional image and the based on the cross sectional image pressure is released and the process is terminated. This creates a change in pressure based on the acquisition of the image and the image is a ultrasonic cross sectional image (page 9 paragraph 4; ultrasonic cross-sectional image). Based on the broadest reasonable interpretation of claim 2 the reference discloses these elements. 
It would have been obvious to a person of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Harada as modified’s compression device and ultrasonic cross sectional imaging to include changes the compression pressure applied to the portion of the living body by the living body compressing device based on the ultrasonic cross-sectional image taught by Suzuki, since this would constitute a slight constructional change of processes and essential working parts, which comes within the scope of customary practice. Collaborating known inventor concepts and processes to be mechanical configured together is not inventive. The motivation to do this would be to use known practices to improve blood pressure analysis.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, as applied to claim 1 above, in view of US patent publication number 2005/0070805 Dafni
Regarding claim 3, Harada as modified discloses all the elements of claim 1, further Harada discloses, wherein the control device (0027; cuff pressure control device) controls the compression pressure applied to the portion of the living body by the living body compressing device (0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76. Refer to Figure 1-cuff 76) (0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76.) when vascular dilation of the living body is measured. (0023; As shown in FIG. 2, a brachial artery…In the image obtained using ultrasound with respect to the blood vessel 22,…In the actual image, the inside of the blood vessel 22 and the media L 2 are displayed in black, the intima L 1 and the adventitia L 3 are displayed in white, and the tissue is displayed as black and white spots. The inner membrane L 1 is displayed to be significantly thinner than the outer membrane L 3 and is relatively difficult to be displayed in the image, while the rate of change of the diameter of the inner membrane L 1 is used in the evaluation of FMD Is desired.) Wherein the FMD represents vascular dilation of the living body refer to paragraph (0015; It measures FMD (Flow-Mediated Dilation: blood flow dependent blood vessel dilation reaction) (0015; FIG. 1 is a view for explaining the overall configuration of a vascular endothelial function test apparatus 10 which is an embodiment of the biological blood vessel parameter measurement apparatus of the present invention. The blood vessel endothelial function test apparatus 10 measures blood vessel parameters, that is, the diameter of the blood vessel, the cross-sectional area of the blood vessel, the intima thickness, the plaque, the blood flow velocity, It measures FMD (Flow-Mediated Dilation: blood flow dependent blood vessel dilation reaction) which measures etc. As shown in detail in FIG. 2, the vascular endothelial function test apparatus 10 is provided on a pedestal 16 for mounting the upper limb 14 of a subject (a person to be measured) 12 which is a part of a living body, and the pedestal 16 Measuring a cross-sectional image (short-axis image) or a longitudinal-sectional image (long-axis image) of a blood vessel 22 located from above the skin 20 of the upper limb 14 of the subject 12 directly below the skin 20 using the ultrasonic sensor 18 An ultrasonic image measurement device 24; and a pressure device 26 for pressing a portion upstream or downstream (downstream in FIG. 1) of the measurement site to block blood flow of the blood vessel 22 at the measurement site.) Wherein the ultrasonic image is a cross-section image (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an ….generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.) 
Harada fails to discloses, so as to maintain a predetermined number of pulses in which an artery in the living body is put into a collapsed state in a portion of each pulse wave period. The examiner notes; it is common knowledge within the field of the endeavor by increasing blood flow by vasodilating, resonance occurs causing an upstroke of the arterial pulse creating a collapsed state of the wall to an expanded state. Within the same field of endeavor, Dafni discloses in paragraph (0027; Optionally, the controller is adapted to apply an operating pressure chosen such that the artery collapses in diastole and recuperates in systole. Optionally, the controller is adapted to apply a pressure substantially equal to the mean artery pressure of the artery. Optionally, the controller is adapted to apply a plurality of different pressure levels during a single measurement round. Optionally, the controller is adapted to apply a continuously changing pressure. Optionally, the controller is adapted to estimate a mean artery pressure level, to apply a pressure above the mean artery pressure by a predetermined amount and to allow the pressure to decrease continuously. Optionally, the controller is adapted to apply a plurality of discrete pressure levels. Optionally, the measurement unit is adapted to determine pressure changes.) Wherein the plurality of different pressure levels is determined as a number of pulses wherein a predetermined amount is applied, to apply a pressure above the mean artery pressure by a predetermined amount. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Harada as modified control device to maintain a 
Regarding claim 4, Harada as modified discloses all the elements of claim 1, further Harada discloses, wherein after controlling the compression pressure applied to the portion of the living body (0027; A cuff 76 wound around the forearm 92 of the subject 12 and a cuff pressure control device (not shown) provided in the blood vessel ultrasonic image measuring device 24 for controlling the cuff pressure of the cuff 76. Refer to Figure 1-cuff 76) by the living body compressing device (0027; cuff pressure control device) (see para. 0027-ultrasonic image measuring device) wherein the ultrasonic image is a cross-sectional image refer to paragraph (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an ….generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.)
Harada further discloses, so that a shear stress is applied to the artery in the living body (0027; cuff pressure control device, since pressure and shear stress are forms are an applied force, the cuff pressure control device applies a shear stress, wherein cuff 76 of in Figure 1 is disposed on subject 12 brachial artery), the control device releases the compression applied by the living body compressing device (0027; The cuff pressure control device includes an electric pressure pump connected to the cuff 76, an exhaust faucet provided with an electromagnetic release valve, and a pressure.) and calculates a diameter expansion ratio of the artery based on the ultrasonic cross-section image. (0029; According to the vascular endothelium function testing apparatus 10 configured as described above, the subject 12 places the upper arm 28 on the receiving surface 16 a of the receiving table 16 to make the detection surface 18 a of the ultrasonic sensor 18 a liquid substance 30. In contact with the skin 20. Then, as shown in FIG. 2, an image of the blood vessel 22 shown in FIG. 6 is displayed on the display 56 based on the information measured in a state where the upper arm 28 of the subject 12 is placed on the pedestal 16. From the blood vessel image thus obtained, the diameter of the blood vessel 22 shown in FIG. 5 or the diameter of the endothelium (endothelial diameter) is calculated.) wherein the image obtained is of an ultrasonic cross-sectional image, refer to paragraph (0028; Is provided. In the ultrasonic beam converged by the beam forming drive and the acoustic lens as described above, a longitudinal convergent cross section is formed in the direction orthogonal to the arrangement direction of the ultrasonic transducers a1 to an ….generates a cross sectional image (short axis image) or a vertical cross sectional image (long axis image) of the blood vessel 22 under the skin 20 The display 56 is displayed.)
Harada fails to discloses, so as to maintain a predetermined number of pulses in which an artery in the living body is collapsed in each pulse wave period of the living body. The examiner notes; it is common knowledge within the field of the endeavor by increasing blood flow by vasodilating, resonance occurs causing an upstroke of the arterial pulse creating a collapsed state of the wall to an expanded state. Within the same field of endeavor, Dafni discloses in paragraph (0027; Optionally, the controller is adapted to apply an operating pressure chosen such that the artery collapses in diastole and recuperates in systole. Optionally, the controller is adapted to apply a pressure substantially equal to the mean artery pressure of the artery. Optionally, the controller is adapted to apply a plurality of different pressure levels during a single measurement round. Optionally, the controller is adapted to apply a continuously changing pressure. Optionally, the controller is adapted to estimate a mean artery pressure level, to apply a pressure above the mean artery pressure by a predetermined amount and to allow the pressure to decrease continuously. Optionally, the controller is adapted to apply a plurality of discrete pressure levels. Optionally, the measurement unit is adapted to determine pressure changes.) Wherein the plurality of different pressure levels is determined as a number of pulses wherein a predetermined amount is applied, to apply a pressure above the mean artery pressure by a predetermined amount. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Harada as modified control device to maintain a predetermined number of pulses in which an artery in the living body is put into a collapsed state in a portion of each pulse wave period taught by Dafni, since this would constitute a mere constructional change to include a common practice of increasing blood flow by vasodilating to produce resonance causing an upstroke of the arterial pulse creating a collapsed state of the wall. The motivation to do this would be to use known practices to improve measurements which determine pressure changes of arteries. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, as applied to claim 1 above, in view of Foreign Publicaton Tsukahara Hiromasa JP 2010207415-A, (hereinafter Tsukahara), English and Japanese translation provided by Espacenet.com, refer to English translation provided. 
Regarding claim 5, Harada as modified discloses all the elements of claim 1, Harada fails to disclose the following taught by Tuskahara. Specifically, Tuskahara discloses, wherein the control device calculates and outputs an index indicative of a stiffness of a blood vessel in the living body (page 1 paragraph 1; A method is known in which stiffness parameter β [= ln (Ps / Pd) ÷ (Ds / Dd−1)] is calculated, and arteriosclerosis is evaluated using the stiffness parameter β.) based on a ratio (A ratio ΔS with a decrease amount ΔD .sup.− of the blood vessel diameter D when the pressure vessel 24 is increased by a preset pressurization value is calculated.) between a change in shape of the blood vessel in the living body obtained from the ultrasonic cross-sectional image (page 1-2 paragraph 1; The outer diameter (blood vessel diameter) D of the artery 44 is calculated based on the propagation velocity in the living tissue. Further, a cross-sectional image of the artery 44 is generated from the ultrasonic reflection signal SR, and the blood vessel diameter D of the artery 44 is obtained from the cross-sectional image of the artery 44 appearing in the cross-sectional image.) wherein the cross sectional image of the artery is obtained via ultrasonic imaging (page 1-2, paragraph 1; a cross-sectional image of the artery 44 is generated from the ultrasonic reflection signal)  
Tuskahara further discloses, a change in the compression pressure applied by the compressing device. The examiner notes; the change in shape of the blood vessel is in response to the change in compression pressure is common knowledge within the field of the endeavor and the claimed elements are found to be not inventive, refer to (page 4 paragraph 2; the change of the diameter D of the artery 44 that changes in response to the change of the compression pressure on the artery 44 in the conventional apparatus for measuring the elastic characteristics of the blood vessel wall from the change of the blood vessel diameter.) (page 5 paragraph 2 since the ratio of ΔS is calculated, .sup.- reduction value [Delta] D of the diameter D of the artery when the pressure increased by increment value [Delta] D .sup.+ with a preset increased pressure value of the pressure vessel 24 of diameter D of the artery 44 when Based on the ratio ΔS, the hardening state of the artery 44 can be accurately evaluated.)
It would have been obvious to have modified Harada as modified control device to calculate a ratio based between the change in shape of the blood vessel and change in the compression pressure taught by Tuskahara, since this would constitute a mere constructional change of essential working parts, which is further found to be a common practice in the field of the endeavor. Collaborating known . 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, as applied to claim 1 above, in view of Foreign Publication Nicole Eikelenberg CN 101171046-A, (hereinafter Eikelenberg), English and Japanese translation provided by Espacenet.com, refer to English translation provided. 
Regarding claim 6, Harada as modified discloses all the elements of claim 1, Harada fails to discloses the following taught by Eikelenberg. Specifically, Eikelenberg discloses, wherein before puncturing a blood vessel in the living body, the control device determines whether the blood vessel is a vein (page 2 paragraph 5; the device uses the transducer array to obtain the ultrasonic image of tissue of f the Doppler transducer element to determine puncturing of the blood vessel is an artery or a vein. puncturing the blood vessel is accomplished manually by medical personnel.) based on whether the blood vessel is collapsed by increasing the compression pressure applied by the compressing device. (page 3 paragraph 8-9; A third possibility is to implement mechanical palpation. If it contains the vascular tissue by mechanical pressure. vein tends to collapse, however, due to the difference of the artery vessel wall properties without defects. Thus, it is possible to use the venous and arterial different properties with respect to mechanical pressure so as to distinguish the artery and vein. by the imaging probe to N + | " diagnosis may be actuators to follow the corresponding signal.)
It would have been obvious to have modified Harada as modified control device and ultrasonic imaging to puncture the blood vessel wherein the control device determines whether the blood vessel is a vein based on whether the blood vessel is collapsed by increasing mechanical pressure taught by Eikelenberg, since this would constitute a mere constructional change to include essential working parts, which is further considered to be a common practice in the field of the endeavor. Collaborating known 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicholas A Robinson/	Examiner, Art Unit 3793  

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793